DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  	When considering subject matter eligibility launder 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1, 10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a computer-implemented method.
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites a method that comprises the limitations of: 
 detecting a first signal and a second signal, wherein the first signal comprises a first audio signal corresponding to at least a first acoustic wave from at least a first physical source; 
receiving information corresponding to at least a physical position where a user is located relative to at least the first physical source; 
calculating a time difference between a given sample of the first signal and a corresponding sample of the second signal at the physical position where the user is located, based at least in part on the information; 
adjusting a relative timing of the first signal with respect to the second signal, at the physical position where the user, responsive to the calculating.
The claimed process simply describes series of steps for a computer- implemented method, based on a detecting, receiving, calculating and adjusting signals. These limitations set forth a judicial exception, because this is simply the organization and comparison of data which can be performed with pen and paper and is an idea of itself. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations activities that falls within the enumerated group of “mental processes” in the 2019 PEG. 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using at least one processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The processor is a general-purpose processor (see para [0052, 0075 and 0098] of the specification) that performs general-purpose functions of detecting, receiving, calculating and adjusting data. The recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea and have no additional elements present in the claims. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 10 and 16.
Furthermore, the dependent claims 2-9, 11-15 and 17-22 do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Lastly, dependent claims include the additional elements of a rangefinder or indoor positioning system, however these additional elements do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer as discussed with respect to the independent claims above. The claim merely amounts to the application or instructions to apply the abstract idea.
Accordingly, claims 1-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140064034 A1) in view of Stahl (US 20210314699 A1).

Regarding claim 1, Zhang teaches detecting (108), by at least one computer processor (102, 104), a first signal (114) and a second signal (116), wherein the first signal comprises a first audio signal corresponding to at least a first acoustic wave from at least a first physical source. (Paragraph 20, Claim 1, Fig.1) 

Zhang also teaches receiving (108), by the at least one computer processor (102, 104), information corresponding to at least a physical position where a user is located relative to at least the first physical source. (Paragraphs 37-38, 24, 41, Claim 5-7, Figs.4, 1)

Zhang also teaches calculating, by the at least one computer processor (128), a time difference between a given sample of the first signal (114) and a corresponding sample of the second signal (116) at the physical position where the user is located, based at least in part on the information. (Paragraphs 36-38, Claims 1, 4, 5, Figs.4, 1)
Zhang does not explicitly teach adjusting, by the at least one computer processor, a relative timing of the first signal with respect to the second signal, at the physical position where the user, responsive to the calculating.

Stahl teaches adjusting, by the at least one computer processor (signal processing component 350), a relative timing of the first signal with respect to the second signal, at the physical position where the user, responsive to the calculating. (Paragraphs 51-53, Figs. 7-8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate adjusting, by the at least one computer processor, a relative timing of the first signal with respect to the second signal, at the physical position where the user, responsive to the calculating in order to determine scaling factors which are used for cross correlation. 

Regarding claim 2, Zhang teaches wherein the second signal (116) comprises a second acoustic wave corresponding to a second physical source (104). (Paragraphs 20, 24-26, Fig.1)

Regarding claims 11 and 17, the claims disclose substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claims 11 and 17, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 11 and 17 are rejected for the same rational over the prior art cited in claim 2.  

Regarding claim 3, Zhang teaches wherein the first acoustic wave (114) and the second acoustic wave (116) each comprise respective acoustic waveforms of similar shape. (Paragraph 24, Fig.1)

Regarding claims 12 and 18, the claims disclose substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claims 12 and 18, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 12 and 18 are rejected for the same rational over the prior art cited in claim 3.  

Regarding claim 4, Zhang teaches a first physical source (102) and second physical source (104) but does not explicitly teach wherein the second signal comprises an electromagnetic wave corresponding to a second physical source.

Stahl teaches wherein the second signal (170, 175) comprises an electromagnetic wave corresponding to a second physical source. (Paragraphs 50-53)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate wherein the second signal comprises an electromagnetic wave corresponding to a second physical source in order to determine a delay of two or more receptions of the signals that followed different length paths. 

Regarding claims 13 and 19, the claims disclose substantially the same limitations, as claim 4. All limitations as recited have been analyzed and rejected with respect to claims 13 and 19, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 13 and 19 are rejected for the same rational over the prior art cited in claim 4.  

Regarding claim 5, Zhang teaches wherein the second physical source (104) is coupled with the first physical source (102). (Paragraph 19-21, Fig.1)

Regarding claims 14 and 20, the claims disclose substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claims 14 and 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 14 and 20 are rejected for the same rational over the prior art cited in claim 5.  

Regarding claim 7, Zhang teaches wherein the information further corresponds to data quantifying a room in which the user is located. (Paragraph 19-21, Fig.1)

Regarding claim 9, Zhang teaches wherein the information corresponding to the physical position where the user is located is estimated based at least in part on a location of a remote-control device. (Paragraphs 19-21, 36-38, Claims 1, 4, 5, Figs.1, 4)

Regarding claim 10, Zhang teaches to detect signals comprising a first signal (114) and a second signal (116), wherein the first signal corresponds to at least a first acoustic wave. (Paragraph 20, Claim 1, Fig.1)

Zhang also teaches to evaluate a time difference between a given sample of the first signal and a corresponding sample of the second signal. (Paragraphs 36-38, Claims 1, 4, 5, Figs.4, 1)

Zhang does not explicitly teach to transmit, responsive to the time difference evaluated, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where a user is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal.

Stahl teaches to transmit, responsive to the time difference evaluated, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where a user is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal. (Paragraphs 51-53, Figs. 7-8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate to transmit, responsive to the time difference evaluated, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where a user is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal in order to determine scaling factors which are used for cross correlation.

Regarding claim 16, Zhang teaches at least one sensor (108) configured to detect signals comprising a first signal (114) and a second signal (116), wherein the first signal corresponds to at least a first acoustic wave. (Paragraph 20, Claim 1, Fig.1)

Zhang teaches at least one computer processor communicatively coupled with a memory and configured to perform operations comprising evaluating a time difference between a given sample of the first signal and a corresponding sample of the second signal. (Paragraphs 36-38, 24, 41,66, Claims 1, 4, 5, Figs.4, 1)

Zhang does not explicitly teach at least one transmitter configured to transmit, via the at least one computer processor responsive to the evaluating, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where the apparatus is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal.

Stahl teaches at least one transmitter configured to transmit, via the at least one computer processor responsive to the evaluating, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where the apparatus is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal. (Paragraphs 51-53, Figs. 7-8)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate at least one transmitter configured to transmit, via the at least one computer processor responsive to the evaluating, one or more instructions for adjusting a relative timing of the first signal with respect to the second signal, at a physical position where the apparatus is located when the first signal or the second signal is detected, relative to at least a first physical source corresponding to the first signal in order to determine scaling factors which are used for cross correlation.

Claim(s) 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Stahl as applied to claim 1 and in further view of Liu (CN 112098948 A, all citations are provided from machine translation attached).

Regarding claim 8, Zhang does not explicitly teach wherein the information comprises data from at least one of a rangefinder or an indoor positioning system, quantifying the physical position where the user is located, physical properties of a room in which the user is located, or a combination thereof.

Liu teaches wherein the information comprises data from at least one of a rangefinder or an indoor positioning system, quantifying the physical position where the user is located, physical properties of a room in which the user is located, or a combination thereof. (Claims 1-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate wherein the information comprises data from at least one of a rangefinder or an indoor positioning system, quantifying the physical position where the user is located, physical properties of a room in which the user is located, or a combination thereof as taught by Liu in order to determine the distance/position of a device in respect to another device or user.

Regarding claim 22, Zhang does not explicitly teach wherein the physical position where the apparatus is located is quantified via a rangefinder, an indoor positioning system, or a combination thereof.

Liu teaches wherein the physical position where the apparatus is located is quantified via a rangefinder, an indoor positioning system, or a combination thereof. (Claims 1-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate wherein the physical position where the apparatus is located is quantified via a rangefinder, an indoor positioning system, or a combination thereof as taught by Liu in order to determine the distance/position of a device in respect to another device or user.

Claim(s) 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Stahl as applied to claim 1 and in further view of Borggaard (US 9753129 B2).

Regarding claim 6, Zhang does not explicitly teach wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the adjusting comprises shifting the first timing.

Borggaard teaches wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the adjusting comprises shifting the first timing. (Col.2, lines 34-40, Col.5, lines 38-54, Claim 1, Figs.3-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the adjusting comprises shifting the first timing as taught by Borggaard in order to calculate the distance between the devices. 

Regarding claim 15, Zhang does not explicitly teach wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the one or more instructions for adjusting the relative timing of the first signal with respect to the second signal are configured to shift the first timing.

Borggaard teaches wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the one or more instructions for adjusting the relative timing of the first signal with respect to the second signal are configured to shift the first timing. (Col.2, lines 34-40, Col.5, lines 38-54, Claim 1, Figs.3-5)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Zhang to incorporate wherein a first timing of the first signal is adjustable independently of a second timing of the second signal, and wherein the one or more instructions for adjusting the relative timing of the first signal with respect to the second signal are configured to shift the first timing as taught by Borggaard in order to calculate the distance between the devices. 

Regarding claim 22, the claim discloses substantially the same limitations, as claim 15. All limitations as recited have been analyzed and rejected with respect to claim 22, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 22 is rejected for the same rational over the prior art cited in claim 15.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645